                                                                                        FILED
                                                                               2019 Jan-25 PM 03:00
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF ALABAMA
                        WESTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
      Plaintiff,                            )
                                            )
vs.                                         )     7:18-cr-00459-LSC-TMP-1
                                            )
                                            )
                                            )
CARLOS GABRIEL DE AZA,                      )
                                            )
      Defendant.                            )

               MEMORANDUM OF OPINION AND ORDER

      The defendant has filed a motion to suppress. (Doc. 12.) The magistrate

judge filed a report and recommendation recommending that the motion be denied.

(Doc. 20.) The defendant objected. (Doc. 24.)

      Having now carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation and the objection thereto, the

Court is of the opinion that the report (doc. 20) is due to be and hereby is

ADOPTED, the recommendation is ACCEPTED. Consequently, the motion to

suppress (doc. 12) is hereby DENIED.




                                        1
DONE and ORDERED on January 25, 2019.



                               _____________________________
                                      L. Scott Coogler
                                United States District Judge
                                                           160704




                           2
